Rugg, C. J.
This is an appeal from a decree disallowing the ninth account of the petitioner as guardian of the respondent. The reason for this decree was stated in it to be that since the guardian has "rendered a final account passed upon by the court, there is no warrant in law, as the case now stands, for a further accounting.” The account so passed upon by the court was entititled “ Guardian’s Eighth and Final Account.” Questions respecting it came to this court in 224 Mass. 145, and in 226 Mass. 218.
The decree was final as to all matters within its sweep. The account to which it related, according to its statement of period covered, ended with August 4, 1914. The final decree on it was entered in this court on March 22, 1917. It contains no recital that it comprehends all matters relating to the estate of the ward after the date when the account was filed. It does include in the balance due from the guardian interest computed to March 20, 1917. It would have been within the power of the single justice to have made an adjudication as to the disbursements and charge of the guardian in connecting with that account up to and including the termination of proceedings respecting it. A decree may be made in this particular final, provided it appears by its express terms that that matter has been considered and disposed of. Thus an end may be put to litigation touching it. That is the practice in equity. Bauer v. International Waste Co. 201 Mass. 197. Day v. Mills, 213 Mass. 585. Collins v. Snow, 218 Mass. 542, 545. Hanscom, v. Malden & Melrose Gas Light Co. 220 Mass. 1, 9. Probate practice in this court follows that of equity so far as practicable and applicable. Chapman v. Chapman, 224 Mass. 427, 428. It is in harmony with the decision between these parties in 224 Mass. 145, and with Day v. Nichols, 228 Mass. 236, 239. But the decree on the “Eighth and Final Account” does not show that this was done. The accountant, therefore, in justice ought to be allowed an opportunity to have his day in court at some time upon the question whether he ought to be allowed for his expenses incurred in connection with that *234litigation. While other parties to that litigation are precluded from seeking their costs and expenses after its conclusion, R. L. c. 162, § 44, Lucas v. Morse, 139 Mass. 59, the guardian not having been required and not having elected to have those matters passed on in the earlier decree, may file a supplemental account in the Probate Court.
In the account now before us the guardian has charged against the estate disbursement made since the period covered by the eighth account and disconnected with litigation respecting it. He claims to be entitled to premiums paid on his bond as guardian. Such items ordinarily would not be introduced in an account upon appeal, although it is not decided that premiums on bonds may not be included for the purpose of making an account in truth final. This court does not act as a court of first instance in probate appeals. May v. Skinner, 152 Mass. 328.
It is not conclusive against the filing of another account that the next preceding account was described and treated as final and the decree thereon entitled final, provided justice appears to require a further accounting. Baylies v. Davis, 1 Pick. 206. Foster v. Foster, 134 Mass. 120.
According to the decree upon the last preceding account there was a balance in excess of $10,000 due from the guardian. It was his duty under the earlier decree to pay that sum to Miss Faxon. He had a right under R. L. c. 150, § 20, to perpetuate the evidence that he disposed of that balance according to law by presenting an account of his payment to the Probate Court.
All these circumstances lead to the conclusion that some of the items set forth in the present account were not on their face included within nor disposed of by the former account and the decree thereon. The decree is reversed and the account is to stand for hearing.

So ordered.